United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         March 10, 2004
                       FOR THE FIFTH CIRCUIT
                       _____________________             Charles R. Fulbruge III
                                                                 Clerk
                             No. 03-30837
                           Summary Calendar
                        _____________________

                            RALPH BONNER,

                        Plaintiff/Appellant,

                               versus

                  ST MARTIN PARISH SCHOOL BOARD,

                       Defendant/Appellee.
________________________________________________________________

           Appeal from the United States District Court
    for the Western District of Louisiana, Lafayette Division
                District Court Cause No. 02-CV-2052
_________________________________________________________________

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.1

PRADO, Circuit Judge.

     This appeal arises from an employment discrimination

lawsuit.   In his complaint, Appellant Ralph Bonner (Bonner)

asserted that his employer, Appellee St. Martin Parish School

Board (the school board), failed to promote him twice, as

principal of a junior high and high school, because of his race.

In response to Bonner’s complaint, the school board moved for

summary judgment. After considering the motion, the district


     1
      Pursuant to 5th Cir. R. 47.5, this Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.

                                  1
court determined that Bonner had failed to present evidence that

raised a genuine question of material fact about whether the

school board’s stated reasons for not promoting him was a pretext

for racial discrimination and granted the motion.      Bonner

challenges the summary judgment in this appeal.

                           Standard of Review

     This Court reviews a district court’s summary judgment

decision de novo.     See Daniels v. City of Arlington, Tex., 246
F.3d 500, 502 (5th Cir. 2001).      Consequently, this Court will

uphold a summary judgment if there is no genuine issue of

material fact.     See FED. R. CIV. PROC. 56(c).

     In deciding whether a question of material fact exists, a

court must view the facts and inferences to be drawn therefrom in

the light most favorable to the nonmoving party.      See Daniels,
246 F.3d at 502.     A genuine issue of material fact exists if the

evidence is such that a reasonable jury could return a verdict

for the non-moving party.     See Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986); Mason v. United Air Lines, Inc., 274
F.3d 314, 316 (5th Cir. 2001).      The moving party bears the burden

of establishing that there are no genuine issues of material

fact.   “To satisfy this burden, the moving party may either

submit evidentiary documents that negate the existence of some

material element of the nonmoving party's claim or defense or, if

the crucial issue is one for which the nonmoving party will bear


                                    2
the burden of proof at trial, merely point out that the

evidentiary documents in the record contain insufficient proof

concerning an essential element of the nonmoving party's claim or

defense.”   Lavespere v. Niagra Machine & Tool Works, Inc., 910
F.2d 167, 178 (5th Cir. 1990); see Celotex Corp. v. Catrett, 477
U.S. 317, 325 (1986).   On the other hand, if the alleged fact in

issue is one for which the nonmoving party bears the burden of

proof, the movant may merely point out that the evidentiary

documents in the record contain insufficient proof of an

essential element of the nonmoving party’s claim or defense.       See

Celotex, 477 U.S. at 325; Lavespere, 910 F.2d at 178.       Once the

moving party has proven no genuine issue of material fact exists,

the burden shifts to the non-moving party to show that summary

judgment is not appropriate.    See Celotex, 477 U.S. at 324.

      Burden Shifting in an Employment Discrimination Case

     In an employment discrimination case, the plaintiff bears

the initial burden and must first establish a prima facie case of

unlawful discrimination.    See Reeves v. Sanderson Plumbing Prod.,

530 U.S. 133, 142 (2000).   To meet this burden, the plaintiff

must show: (1) he is a member of a protected class, (2) he was

qualified to do the job, (3) he suffered an adverse employment

action, and (4) others outside the protected group were treated

more favorably than he was.    See McDonnell-Douglas Corp. v.

Green, 411 U.S. 792, 802 (1973).       That Bonner met this burden is


                                   3
not disputed in this appeal.

       If the plaintiff meets his initial burden and establishes a

prima case, the burden shifts to the defendant-employer to

produce evidence of a legitimate non-discriminatory reason for

the treatment of the plaintiff.          See Reeves, 530 U.S. at 142.

This burden is one of production, not persuasion, and involves no

credibility assessment.    See id.       If the defendant-employer meets

its burden of production, the burden shifts back to the plaintiff

to prove by a preponderance of the evidence that the employer’s

reason for the disparate treatment is pretextual.          See id. at

143.

       To survive summary judgment, the plaintiff must present

documentary evidence that raises a genuine issue of material fact

about whether the employer’s reason for the employment action.

See Nichols v. Loral Vought Sys. Corp., 81 F.3d 38, 42 (5th Cir.

1996).    In proving pretext, the plaintiff retains the burden of

persuading the fact-finder.    See Tex. Dep’t of Cmty Affairs v.

Burdine, 450 U.S. 248, 253 (1981).         It is not enough for the

plaintiff to show that the defendant-employer’s stated reason was

false.    The plaintiff must show that discrimination was the

actual reason for disparate treatment.          See St. Mary’s Honor Ctr.

v. Hicks, 509 U.S. 502, 516-517 (1993).         The actual reason,

however, may be inferred to be discrimination by the falsity of

the employer’s explanation.    See Reeves, 530 U.S. at 142.          Thus,


                                     4
a genuine fact issue may be raised and summary judgment may

therefore be defeated by the plaintiff’s prima facie case

combined with sufficient evidence to indicate that the employer’s

asserted justification is false.       See Reeves, 530 U.S. at 142;

Vadie v. Miss. St. Univ., 218 F.3d 365, 373 (5th Cir. 2000).

              Whether Summary Judgment Was Appropriate

     In the instant case, Bonner asserts that the district court

erred in granting the school board’s motion for summary judgment.

In particular, Bonner complains that the district court erred by

failing to assess the sufficiency of the school board’s evidence

of a non-discriminatory reason for not promoting him.      The school

board’s burden, however, is not a burden of persuasion.       See

Reeves, 530 U.S. at 142.   Instead the school district’s burden is

one of production, and thus, and involves no credibility

assessment.   See id. at 142.   Because the school board presented

evidence of a non-discriminatory reason for not promoting Bonner,

it met its burden.   Thus, the only remaining question is whether

Bonner presented evidence that raises a question of fact about

whether the school district’s reason was a pretext for racial

discrimination.

     The school board articulated several reasons why other

applicants were hired as principal instead of Bonner.      One reason

advanced by the school board was that Bonner had no prior

association with the applicable schools.      Although Bonner relies


                                   5
on evidence of his success as an elementary school principal, and

statistics intended to depict disparity in the numbers of African

American principals compared to Caucasian principals, he has not

raised a question of fact about whether the absence of prior

association with the schools was a pretext for racial

discrimination.

     The summary judgment evidence indicates that the two

applicants who received the jobs Bonner sought had more

experience in similar settings.    Michael Kraemer, who received

the principalship at St. Martinville High School, not only taught

in that high school for fifteen years, but at the time served as

assistant principal of another 5-A high school.    Allen Blanchard,

who received the principalship of Cecilia Junior High School,

previously taught in that particular school, was known and

respected by the faculty, and was at the time the school’s

assistant principal.

     The school district also maintained that Bonner was not the

best qualified applicant for the jobs.    The school district

presented evidence of disciplinary problems at the elementary

school Bonner supervised, and that Bonner had outside business

and professional interests which could prevent him from devoting

all of his time to performing his duties.    In particular, the

evidence indicates Bonner served as pastor for a church 70 miles

out of town, and Bonner held positions with administrative duties

at a local college.    These factors could legitimately affect a

                                  6
school board’s decision when choosing the principal of a large

high school with numerous evening and weekend activites.   Bonner,

however, failed to present any evidence that indicates this

reason for not promoting him was a pretext for racial

discrimination.

     Although the statistics Bonner presented show that the

school board had hired more Caucasian principals than African

American principals, and Bonner’s evaluations show that he was

proficient at performing his past jobs, this evidence does not

raise a question of fact about whether the school board’s reasons

for not promoting Bonner were a pretext for discrimination.    To

survive summary judgment, Bonner was required to show that the

proffered reasons are either false or not worthy of credence, and

that a discriminatory reason was more likely the true reason.

But Bonner did not meet this burden.   Bonner has not shown that

he was a better qualified applicant, or that the reasons given by

the school board, such as support from the applicable school

faculties and lack of outside responsibilities, were pretexts for

racial discrimination.   While the statistics may show more

Caucasians were hired in the past, the evidence also indicates

that some of the positions did not even have an African American

applicant.   Because Bonner failed to raise a question of fact

about whether the school board’s reasons for not promoting him to

the positions he sought, the district court properly entered

summary judgment in favor of the school board.   For that reason,

                                 7
this Court AFFIRMS the judgment of the district court.

AFFIRMED.




                                8